327 So. 2d 126 (1976)
POLYCOAT CORPORATION, a Florida Corporation, Appellant,
v.
CITY NATIONAL BANK OF MIAMI, a National Banking Association, and Somerset Development Corp. of America, et al., Appellees.
No. 75-1596.
District Court of Appeal of Florida, Fourth District.
February 20, 1976.
*127 Stanley H. Spieler and Moie J.L. Tendrich, of Spieler & Tendrich, P.A., Miami, for appellant.
Manuel M. Garcia, Tampa, and Joel D. Kopelman of Abrams, Anton, Robbins, Risnick & Schneider, P.A., Hollywood, for appellee  City National Bank of Miami.
PER CURIAM.
This case comes before us on behalf of the appellant/mechanic lienholder's objecting to the court below appointing a receiver ex parte and allowing said receiver to serve by filing a letter of credit in lieu of bond. Without going into the facts which is unnecessary at this juncture of the proceedings, we find the appeal of an order appointing a receiver has merit for the following reasons. First, the motion or complaint fails to state sufficient verified allegations or the necessary pleading predicate to entitle appellee to the relief requested. Second, no testimony was taken supporting the appointment of a receiver. Third, notice of hearing on said motion for the appointment of a receiver should have been given appellant since there were no extreme circumstances of irreparable damage.
Accordingly, the order appointing a receiver is hereby reversed and the cause is remanded to the trial court for further proceedings.
Reversed and remanded.
WALDEN, C.J., DOWNEY, J., and SCHULZ, GEORGE E., Associate Judge, concur.